 


109 HR 4779 IH: Byron Nelson Congressional Gold Medal Act
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4779 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Burgess (for himself and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To award a Congressional gold medal to Byron Nelson in recognition of his significant contributions, to the game of golf as a player, a teacher, and a commentator. 
 
 
1.Short titleThis Act may be cited as the Byron Nelson Congressional Gold Medal Act. 
2.FindingsThe Congress finds as follows: 
(1)Byron Nelson was a top player in the sport of golf during the World War II era and his accomplishments as a player, a teacher, and commentator are renowned.  
(2)Byron Nelson won 54 career victories, including a record 11 in a row in 1945, during his short 13-year career.  
(3)Byron Nelson won 5 majors, including 2 Masters (1937 and 1942), two Professional Golf Association (PGA) Championships (1940 and 1945) and the U.S. Open (1939).  
(4)Professional Golfer Bill Nichols recently ranked the greatest seasons on the PGA tour for The Dallas Morning News and picked Roanoke, Texas-resident Byron Nelson's 1945 tour as the greatest round of golf in American history.  
(5)In 1945, Byron Nelson accumulated 18 total victories, 11 of which were consecutive, while averaging 68.33 strokes per round for 31 tournaments.  
(6)At the Seattle Open in 1945, Nelson shot a record 62 for 18 holes and 259, 29 shots under par for 72 holes.  
(7)Byron Nelson is one of only two golfers to be named Male Athlete of the Year twice by the Associated Press: in 1944, when he won 7 tournaments and averaged 69.67 strokes for 85 rounds, and again after his 1945 season.  
(8)The World Golf Hall of Fame honored Byron Nelson in 2004 by featuring an exhibit entitled Byron Nelson: A Champion . . . A Gentleman. 
(9)Nelson was selected for the Ryder Cup 4 times—in 1937, 1939, 1947 and 1965, and on that last occasion he led the United States Ryder Cup team to victory over Great Britain.  
(10)Byron Nelson was also a pioneer in the golf business, helping to develop the golf shoes and umbrellas used today.  
(11)In 1966, True Temper created the Iron Byron robot to replicate Byron Nelson's swing in order to test the company's equipment, but the robot was eventually used for club and ball testing by the United States Golf Association (USGA) and many other manufacturing companies.  
(12)Byron Nelson mentored many golf hopefuls, including 1964 Player of the Year Ken Venturi and 6-time PGA Player of the Year Tom Watson.  
(13)Byron Nelson was one of the first golf analysts on network television where his understanding of the game in general, and the golf swing in particular, was demonstrably profound.  
(14)Byron Nelson helped to develop the Tournament Players Course (TPC) Four Seasons at Los Colinas, Texas, site of the Verizon Byron Nelson Classic and the Byron Nelson Golf School, into a world-class facility.  
(15)The Byron Nelson Classic is the only PGA tour event named in honor of a professional golfer and traditionally attracts the strongest players in the sport. 
(16)Since its inception, the Byron Nelson Classic has raised $82,000,000 for Salesmanship Club Youth and Family Centers, a nonprofit agency that provides education and mental health services for more than 2,700 children and their families in the greater Dallas area.  
(17)In 2002, Byron Nelson received the prestigious Donald Ross Award from the American Society of Golf Course Architects (ASGCA) for his significant contribution to the game of golf and the profession of golf course architecture. 
3.Congressional Gold Medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Byron Nelson in recognition of his significant contributions, to the game of golf as a player, a teacher, and a commentator. 
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
5.Status of medals 
(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items. 
6.Authority to use fund amounts; proceeds of sale 
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 4 shall be deposited into the United States Mint Public Enterprise Fund. 
 
